UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6866



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN ANTHONY FRILANDO, a/k/a Chino Frilando,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-97-84, CA-99-2842-4)


Submitted:   October 23, 2003             Decided:   October 30, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Anthony Frilando, Appellant Pro Se. Alfred William Walker
Bethea, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Anthony Frilando seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.

Frilando cannot appeal this order unless a circuit judge or justice

issues   a   certificate   of   appealability,   and   a   certificate   of

appealability will not issue absent a “substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A habeas appellant meets this standard by demonstrating that

reasonable jurists would find that his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.            See Miller-El v.

Cockrell, 537 U.S. 322,         , 123 S. Ct. 1029, 1039 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001).     We have independently reviewed the record and

conclude Frilando has not made the requisite showing. Accordingly,

we deny a certificate of appealability and dismiss the appeal.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                DISMISSED




                                      2